DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 11/17/2020.  Claims 1-20 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted on 11/17/2020 and 7/8/2021 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 11/17/2020 have been considered by the examiner.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference number 602 is not in the specification (Figure 6).
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
7.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood where the tentative CPDLC request is received from.  The claim is being interpreted as the CPDLC request is received from the user.  Claims 10 and 18 have the same limitations as Claim 1 except for their dependencies and are rejected for the same reasoning.
8.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood whether the prediction of the CPDLC request will be accepted by the user/pilot or Air Traffic Control (ATC). The claim is being interpreted as the prediction is whether Air Traffic Control will accept the CPDLC request.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Judd (US 20080167885 A1) in view of Shamasundar (US 20170076611 A1).
13.	Regarding Claim 1, Judd teaches a processor implemented method for reducing controller-pilot data link (CPDLC) rejection ratio on an aircraft, comprising (Judd: [0009], [0012], and [0014] "FIG. 1 is an illustration of implementation of one embodiment of a system 10 to generate a clearance request to deviate from a flight plan. System 10 is located within or on an airplane 20. In one implementation of this embodiment, the airplane 20 is any airborne vehicle, such as a jet or a helicopter. System 10 generates a clearance request to deviate from a flight plan as necessary. In this exemplary implementation, airplane 20 is on a path that passes close to airplane 22."  Also, "Implementation of system 10 allows the flight crew to take advantage of the flight path deviation sooner and reduces the flight crew's "heads-down" time/effort [reduce CPDLC rejection ratio] in having to create the clearance."  Also, "FIG. 2 is a block diagram of one embodiment of a system 10 to generate a clearance request to deviate from a flight plan. System 10 includes a processor 40, a controller/pilot data link communications (CPDLC) application 70, a communications management unit (CMU) 60, an interface unit 80, and at least one interface represented generally by the numeral 50."): 
Receiving, from a navigation system onboard the aircraft, navigation data for the aircraft  (Judd: [0018] and [0021] "One type of CPDLC application 40 is a future air navigation system (FANS) version designed to go over an aircraft communication addressing and reporting system (ACARS)."  Also, "In yet another implementation of this embodiment, a flight management computer (FMC) 74 provides flight planning data and/or navigation data [receive navigation data] to the PCC processor 40 via interface 54. In yet another implementation of this embodiment, other flight-plan-relevant sources 75 provide other input to the PCC processor 40 via interface 55.");
Receiving sensor data from a sensor system (Judd: [0013] "System 10 uses flight management computer (FMC), weather radar, TCAS, etc., to monitor for conditions that would warrant a deviation from the flight plan (e.g., altitude, speed, or heading clearance request)." Note a skilled practitioner would recognize that altitude, speed, and heading of the aircraft comes from a sensor system.);
Receiving traffic data from an external traffic data source (Judd: [0009] and [0022] "System 10 in the airplane 20 receives input from at least one flight-plan-relevant source, such as a traffic-alert and collision avoidance system (TCAS), and determines an improved flight route based on the received input."  Also, "The flight management computer 74 monitors for more efficient routes, altitudes, etc. The TCAS 72 monitors for potential traffic conflicts or traffic congestion [receive traffic data].");
Displaying a CPDLC window on a display system (Judd: [0026] "At block 308, the CPDLC application 70 prompts the user for approval or rejection of the clearance request to deviate from the flight plan. In one implementation of this embodiment, the CPDLC application 70 sends a signal to the interface unit 80 so the clearance request is displayed on the screen 81 [CPDLC window on display system] to visually indicate the prompt to the user. The user input interface 85 receives approval input or rejection input from the user in response to the visual prompt to the user. The displayed text message may be something generic, such as, "FLIGHT PLAN DEVIATION REQUESTED." The displayed text message may be something specific, such as, "REQUEST TO CHANGE FLIGHT PLAN BY ASCENDING TO 30000 FEET FROM 25000 FEET IN FIVE MINUTES AT 08:30 GMT FOR TEN MINUTES BEFORE RETURNING TO 25000 FEET.""); 
Receiving a tentative CPDLC request (Judd: [0009] "System 10 automatically creates a datalink clearance request to prompt the flight crew to review the potential clearance request. The pilot reviews the preconfigured clearance request message [receive tentative CPDLC request] and decides whether or not to send it to the air traffic controller at the ground control 30. Thus, the pilot does not need to detect a need for flight path revision and create a request."); 
And processing the navigation data, traffic data, and tentative CPDLC request with airport features data… (Judd: [0015] "In one implementation of this embodiment, the processor is a predictive controller/pilot data link communication (CPDLC) clearance processor. The terms "processor 40" and "predictive CPDLC clearance (PCC) processor 40" are used interchangeably herein. In one implementation of this embodiment, the PCC processor 40 is integrated with one or more other processors within the airplane 20 (FIG. 1). The PCC processor 40 processes the inputs [processing navigation data, traffic data] to determine that a clearance should be created, then it inputs the clearance request to the CPDLC application 70. The CPDLC application 70 presents a PCCP message, i.e., pre-formatted clearance request, at the interface unit 80 for the pilot to accept or reject.").
Judd fails to explicitly teach processing the navigation data, traffic data, and tentative CPDLC request with airport features data to predict whether the tentative CPDLC request will be accepted; and displaying a dialogue box based upon the prediction, wherein the displayed dialogue box indicates: acceptance upon predicting that the tentative CPDLC request will be accepted; or rejected and an alternative CPDLC request upon predicting that the tentative CPDLC request will not be accepted.  
	However, in the same field of endeavor, Shamasundar teaches processing the navigation data, traffic data, and tentative CPDLC request with airport features data to predict whether the tentative CPDLC request will be accepted; and displaying a dialogue box based upon the prediction, wherein the displayed dialogue box indicates: acceptance upon predicting that the tentative CPDLC request will be accepted; or rejected and an alternative CPDLC request upon predicting that the tentative CPDLC request will not be accepted (Shamasundar: [0030], [0033], and [0044] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether tentative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval." Note that situation display can display downlink requests sent to ATC as further explained in [0031].  Also, "One or more alternative predictive requests are also displayed (block 220) [dialogue box indicates predicted acceptance of tentative request] for selection by the pilot to be sent to the ground center. A downlink request is then generated (block 222) by processing unit 110 based on the selection made by the pilot, and the downlink request is sent to the ground center (ATC) for consideration (block 224). An uplink response is then sent back to the aircraft from the ground center (block 226), confirming that the alternative predicted request is safe to execute subject to pilot review or further acceptance check."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that the alternative predictive requests are generated based on the dynamic data of the aircraft as explained in [0041], and then lists the best available request, based on this data.  Also, note that it would have been an obvious matter of design choice to predict a request in an amount of time, and display the amount of time, since the applicant has not disclosed anything that solve any stated problem or is for any particular purpose and it appears the invention would perform equally well without displaying the time to accept the request. Additionally, note that Shamasundar teaches multiple predictive requests and the corresponding times to execute, which for each request for would an amount of time.  Although, it would also be a design choice to display a prediction of alternative request accepted in an amount of time.).  
Judd and Shamasundar are considered to be analogous to the claim invention because they are in the same field of Controller Pilot Data Link Communications.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Judd to incorporate the teachings of Shamasundar to processes data to display a prediction of an acceptance or rejection of a flight clearance request because it provides the benefit of assisting the pilots to generate clearance request in order to reduce the amount of time and effort required.
14.	Regarding Claim 2, Judd and Shamasundar remains as applied above in Claim 1, and further, Shamasundar teaches predicting that air traffic control (ATC) will accept the tentative CPDLC request in a first amount of time; and displaying the first amount of time (Shamasundar: [0036] and [0044] "When alternative predictive request is selected [predicting ATC will accept request], method 300 provides a list of alternative requests, with time to execute [displays acceptance request in first amount of time] and wind data, for example (block 340). The pilot can then select one of the alternative requests for further action at 342. After selection, an ATC request is built with automatically filled data on an ATC request page (block 344). The ATC request is then sent to a ground center (ATC) (block 350)."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that it would have been an obvious matter of design choice to predict a request in an amount of time, and display the amount of time, since the applicant has not disclosed anything that solve any stated problem or is for any particular purpose and it appears the invention would perform equally well without displaying the time to accept the request. Also note that Shamasundar teaches multiple predictive requests and the corresponding times to execute, which for each request for would an amount of time.  Although, it would also be a design choice to display a prediction of alternative request accepted in an amount of time.).  
15.	Regarding Claim 3, Judd and Shamasundar remains as applied above in Claim 2, and further, Shamasundar teaches predicting that air traffic control (ATC) will accept the alternative CPDLC request in a second amount of time; and displaying the second amount of time (Shamasundar: [0036] "When alternative predictive request is selected [predicting ATC will accept request], method 300 provides a list of alternative requests, with time to execute [displays acceptance request in first amount of time] and wind data, for example (block 340). The pilot can then select one of the alternative requests for further action at 342. After selection, an ATC request is built with automatically filled data on an ATC request page (block 344). The ATC request is then sent to a ground center (ATC) (block 350)."  Also, " If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that it would have been an obvious matter of design choice to predict a request in an amount of time, and display the amount of time, since the applicant has not disclosed anything that solve any stated problem or is for any particular purpose and it appears the invention would perform equally well without displaying the time to accept the request. Also note that Shamasundar teaches multiple predictive requests and the corresponding times to execute, which for each request for would an amount of time.  Although, it would also be a design choice to display a prediction of alternative request accepted in an amount of time.).  
16.	Regarding Claim 4, Judd and Shamasundar remains as applied above in Claim 3, and further, Shamasundar teaches upon detecting a user selection of the tentative CPDLC request when it was predicted to be accepted, converting the tentative CPDLC request to a CPDLC request and transmitting the CPDLC request to ATC without further user input (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether tentative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [tentative request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example.").  
17.	Regarding Claim 5, Judd and Shamasundar remains as applied above in Claim 4, and further, Shamasundar teaches transmitting the CPDLC request after an elapse of the first amount of time (Shamasundar: [0041] and [0044] "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input after elapse of an amount of time], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Also, note that it would have been an obvious matter of design choice to transmit a request after a first amount of time, since the applicant has not disclosed that it solves any stated problem or for any particular purpose and it appears that the invention would perform equally well without transmitting a request after a first amount of time.  Also, note that a skilled practitioner would recognize that Shamasundar transmits the request, and it is inherent that some time elapses before transmitting.).  
18.	Regarding Claim 6, Judd and Shamasundar remains as applied above in Claim 5, and further, Shamasundar teaches visually distinguishing a send button to show a status of CPDLC transmission while the first amount of time is counted down (Shamasundar: [0041], [0044], and [0047] "The information and request can be sent automatically, or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412 [visually distinguishing send button]. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C."  Also, "As described previously, a visual representation can be generated on the situation display of an aircraft to show a pending uplink constraint, or a downlink request sent to the ground center [visually distinguishing to show status of transmission during first amount of time]. The uplink constraint or downlink request can be shown against any existing constraint value on the situation display, with a particular color and symbology for the uplink constraint or downlink request." Note that it would have been an obvious matter of design choice to visually distinguish a send button while time is counted down, since the applicant has not disclosed that it solves any stated problem or for any particular purpose and it appears that the invention would perform equally well without a visually distinguished send button while time is counted down.).  
19.	Regarding Claim 7, Judd and Shamasundar remains as applied above in Claim 4, and further, Shamasundar teaches upon detecting a user selection of the alternative request, converting the alternative CPDLC request to a CPDLC request and transmitting the CPDLC request to ATC without further user input (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether alternative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.).  
20.	Regarding Claim 8, Judd and Shamasundar remains as applied above in Claim 7, and further, Shamasundar teaches transmitting the CPDLC request after an elapse of the second amount of time (Shamasundar: [0041] and [0044] "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input after elapse of an amount of time], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication, or repetition, of essential working parts of a device involves only routine skill in the art.).  
21.	Regarding Claim 9, Judd and Shamasundar remains as applied above in Claim 7, and further, Shamasundar teaches visually distinguishing a send button to show a status of CPDLC transmission while the second amount of time is counted down (Shamasundar: [0041], [0044], and [0047] "The information and request can be sent automatically, or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412 [visually distinguishing send button]. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C."  Also, "As described previously, a visual representation can be generated on the situation display of an aircraft to show a pending uplink constraint, or a downlink request sent to the ground center [visually distinguishing to show status of transmission during an amount of time]. The uplink constraint or downlink request can be shown against any existing constraint value on the situation display, with a particular color and symbology for the uplink constraint or downlink request." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication, or repetition, of essential working parts of a device involves only routine skill in the art.).  
22.	Regarding Claim 10, Judd teaches a system for reducing controller-pilot data link (CPDLC) rejection ratio on an aircraft, comprising (Judd: [0009] and [0012] "FIG. 1 is an illustration of implementation of one embodiment of a system 10 to generate a clearance request to deviate from a flight plan. System 10 is located within or on an airplane 20. In one implementation of this embodiment, the airplane 20 is any airborne vehicle, such as a jet or a helicopter. System 10 generates a clearance request to deviate from a flight plan as necessary. In this exemplary implementation, airplane 20 is on a path that passes close to airplane 22."  Also, "Implementation of system 10 allows the flight crew to take advantage of the flight path deviation sooner and reduces the flight crew's "heads-down" time/effort [reduce CPDLC rejection ratio] in having to create the clearance."):
A navigation system providing navigation data for the aircraft (Judd: [0018] and [0021] "One type of CPDLC application 40 is a future air navigation system (FANS) version designed to go over an aircraft communication addressing and reporting system (ACARS)."  Also, "In yet another implementation of this embodiment, a flight management computer (FMC) 74 provides flight planning data and/or navigation data [receive navigation data] to the PCC processor 40 via interface 54. In yet another implementation of this embodiment, other flight-plan-relevant sources 75 provide other input to the PCC processor 40 via interface 55.");
A sensor system onboard the aircraft (Judd: [0013] "System 10 uses flight management computer (FMC), weather radar, TCAS, etc., to monitor for conditions that would warrant a deviation from the flight plan (e.g., altitude, speed, or heading clearance request)." Note a skilled practitioner would recognize that altitude, speed, and heading of the aircraft comes from a sensor system.);
And a processor operationally coupled to the navigation system and sensor system and configured to: display a CPDLC window on a display system (Judd: [0014] and [0026] "The interfaces 50 communicatively couple the processor 40 to at least one flight-plan-relevant source represented generally by the numeral 76."  Also, "At block 308, the CPDLC application 70 prompts the user for approval or rejection of the clearance request to deviate from the flight plan. In one implementation of this embodiment, the CPDLC application 70 sends a signal to the interface unit 80 so the clearance request is displayed on the screen 81 [CPDLC window on display system] to visually indicate the prompt to the user. The user input interface 85 receives approval input or rejection input from the user in response to the visual prompt to the user. The displayed text message may be something generic, such as, "FLIGHT PLAN DEVIATION REQUESTED." The displayed text message may be something specific, such as, "REQUEST TO CHANGE FLIGHT PLAN BY ASCENDING TO 30000 FEET FROM 25000 FEET IN FIVE MINUTES AT 08:30 GMT FOR TEN MINUTES BEFORE RETURNING TO 25000 FEET.""); 
Receive a tentative CPDLC request (Judd: [0009] "System 10 automatically creates a datalink clearance request to prompt the flight crew to review the potential clearance request. The pilot reviews the preconfigured clearance request message [receive tentative CPDLC request] and decides whether or not to send it to the air traffic controller at the ground control 30. Thus, the pilot does not need to detect a need for flight path revision and create a request.");
Receive traffic data from an external traffic data source (Judd: [0009] and [0022] "System 10 in the airplane 20 receives input from at least one flight-plan-relevant source, such as a traffic-alert and collision avoidance system (TCAS), and determines an improved flight route based on the received input."  Also, "The flight management computer 74 monitors for more efficient routes, altitudes, etc. The TCAS 72 monitors for potential traffic conflicts or traffic congestion [receive traffic data]."); 19H216302-US (002.7219US)
And process the navigation data, traffic data, and tentative CPDLC request with airport features data… (Judd: [0015] "In one implementation of this embodiment, the processor is a predictive controller/pilot data link communication (CPDLC) clearance processor. The terms "processor 40" and "predictive CPDLC clearance (PCC) processor 40" are used interchangeably herein. In one implementation of this embodiment, the PCC processor 40 is integrated with one or more other processors within the airplane 20 (FIG. 1). The PCC processor 40 processes the inputs [processing navigation data, traffic data] to determine that a clearance should be created, then it inputs the clearance request to the CPDLC application 70. The CPDLC application 70 presents a PCCP message, i.e., pre-formatted clearance request, at the interface unit 80 for the pilot to accept or reject.").
	Judd fails to explicitly teach to process the navigation data, traffic data, and tentative CPDLC request with airport features data to predict whether the tentative CPDLC request will be accepted by air traffic control (ATC), and that air traffic control (ATC) will accept the tentative CPDLC request in a first amount of time; and upon predicting that the tentative CPDLC request will be accepted, display a dialogue box indicating acceptance; and display the first amount of time.  
	However, in the same field of endeavor, Shamasundar teaches to process the navigation data, traffic data, and tentative CPDLC request with airport features data to predict whether the tentative CPDLC request will be accepted by air traffic control (ATC), and that air traffic control (ATC) will accept the tentative CPDLC request in a first amount of time; and upon predicting that the tentative CPDLC request will be accepted, display a dialogue box indicating acceptance; and display the first amount of time (Shamasundar: [0030], [0033], and [0044] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether tentative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval." Note that situation display can display downlink requests sent to ATC as further explained in [0031].  Also, "One or more alternative predictive requests are also displayed (block 220) [dialogue box indicates predicted acceptance of tentative request] for selection by the pilot to be sent to the ground center. A downlink request is then generated (block 222) by processing unit 110 based on the selection made by the pilot, and the downlink request is sent to the ground center (ATC) for consideration (block 224). An uplink response is then sent back to the aircraft from the ground center (block 226), confirming that the alternative predicted request is safe to execute subject to pilot review or further acceptance check."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that the alternative predictive requests are generated based on the dynamic data of the aircraft as explained in [0041], and then lists the best available request, based on this data.  Also, note that it would have been an obvious matter of design choice to predict a request in an amount of time, and display the amount of time, since the applicant has not disclosed anything that solve any stated problem or is for any particular purpose and it appears the invention would perform equally well without displaying the time to accept the request. Additionally, note that Shamasundar teaches multiple predictive requests and the corresponding times to execute, which for each request for would an amount of time.  Although, it would also be a design choice to display a prediction of alternative request accepted in an amount of time.).  
Judd and Shamasundar are considered to be analogous to the claim invention because they are in the same field of Controller Pilot Data Link Communications.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Judd to incorporate the teachings of Shamasundar to processes data to display a prediction of an acceptance or rejection of a flight clearance request because it provides the benefit of assisting the pilots to generate clearance request in order to reduce the amount of time and effort required.
23.	Regarding Claim 11, Judd and Shamasundar remains as applied above in Claim 10, and further Shamasundar teaches the processor is further configured to: upon detecting a user selection of the tentative CPDLC request when it was predicted to be accepted, convert the tentative CPDLC request to a CPDLC request and transmitting the CPDLC request to ATC without further user input  (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether tentative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [tentative request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example.").    
24.	Regarding Claim 12, Judd and Shamasundar remains as applied above in Claim 11, and further Shamasundar teaches the processor is further configured to transmit the CPDLC request after an elapse of the first amount of time (Shamasundar: [0041] and [0044] "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input after elapse of an amount of time], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Also, note that it would have been an obvious matter of design choice to transmit a request after a first amount of time, since the applicant has not disclosed that it solves any stated problem or for any particular purpose and it appears that the invention would perform equally well without transmitting a request after a first amount of time.  Also, note that a skilled practitioner would recognize that Shamasundar transmits the request, and it is inherent that some time elapses before transmitting.).  
25.	Regarding Claim 13, Judd and Shamasundar remains as applied above in Claim 12, and further Shamasundar teaches the processor is further configured to visually indicate a status of CPDLC transmission while the first amount of time is counted down (Shamasundar: [0041], [0044], and [0047] "The information and request can be sent automatically, or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412 [visually distinguishing send button]. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C."  Also, "As described previously, a visual representation can be generated on the situation display of an aircraft to show a pending uplink constraint, or a downlink request sent to the ground center [visually distinguishing to show status of transmission during first amount of time]. The uplink constraint or downlink request can be shown against any existing constraint value on the situation display, with a particular color and symbology for the uplink constraint or downlink request." Note that it would have been an obvious matter of design choice to visually distinguish a send button while time is counted down, since the applicant has not disclosed that it solves any stated problem or for any particular purpose and it appears that the invention would perform equally well without a visually distinguished send button while time is counted down.).  
26.	Regarding Claim 14, Judd and Shamasundar remains as applied above in Claim 10, and further Shamasundar teaches the processor is further configured to: upon predicting that the tentative CPDLC request will not be accepted, display a dialogue box indicating rejection and an alternative CPDLC request (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.); 
And predict that air traffic control (ATC) will accept the alternative CPDLC request in a second amount of time; and display the second amount of time (Shamasundar: [0036] and [0044] "When alternative predictive request is selected [predicting ATC will accept request], method 300 provides a list of alternative requests, with time to execute [displays acceptance request in second amount of time] and wind data, for example (block 340). The pilot can then select one of the alternative requests for further action at 342. After selection, an ATC request is built with automatically filled data on an ATC request page (block 344). The ATC request is then sent to a ground center (ATC) (block 350)."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C.") .
27.	Regarding Claim 15, Judd and Shamasundar remains as applied above in Claim 14, and further Shamasundar teaches the processor is further configured to, upon detecting a user selection of the alternative request, convert the alternative CPDLC request to a CPDLC request and transmit the CPDLC request to ATC without further user input (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether alternative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.).  
28.	Regarding Claim 16, Judd and Shamasundar remains as applied above in Claim 15, and further Shamasundar teaches the processor is further configured to transmit the CPDLC request after an elapse of the second amount of time (Shamasundar: [0041] and [0044] "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input after elapse of an amount of time], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication, or repetition, of essential working parts of a device involves only routine skill in the art.).  
29.	Regarding Claim 17, Judd and Shamasundar remains as applied above in Claim 15, and further Shamasundar teaches the processor is further configured to visually indicate a status of CPDLC transmission while the second amount of time is counted down (Shamasundar: [0041], [0044], and [0047] "The information and request can be sent automatically, or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412 [visually distinguishing send button]. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute [time counted down] and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C."  Also, "As described previously, a visual representation can be generated on the situation display of an aircraft to show a pending uplink constraint, or a downlink request sent to the ground center [visually distinguishing to show status of transmission during an amount of time]. The uplink constraint or downlink request can be shown against any existing constraint value on the situation display, with a particular color and symbology for the uplink constraint or downlink request." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication, or repetition, of essential working parts of a device involves only routine skill in the art.).  
30.	Regarding Claim 18, Judd teaches an aircraft, comprising (Judd: [0009] "FIG. 1 is an illustration of implementation of one embodiment of a system 10 to generate a clearance request to deviate from a flight plan. System 10 is located within or on an airplane 20. In one implementation of this embodiment, the airplane 20 is any airborne vehicle, such as a jet or a helicopter. System 10 generates a clearance request to deviate from a flight plan as necessary. In this exemplary implementation, airplane 20 is on a path that passes close to airplane 22."):
A navigation system providing navigation data for the aircraft (Judd: [0018] and [0021] "One type of CPDLC application 40 is a future air navigation system (FANS) version designed to go over an aircraft communication addressing and reporting system (ACARS)."  Also, "In yet another implementation of this embodiment, a flight management computer (FMC) 74 provides flight planning data and/or navigation data [receive navigation data] to the PCC processor 40 via interface 54. In yet another implementation of this embodiment, other flight-plan-relevant sources 75 provide other input to the PCC processor 40 via interface 55.");
A sensor system onboard the aircraft (Judd: [0013] "System 10 uses flight management computer (FMC), weather radar, TCAS, etc., to monitor for conditions that would warrant a deviation from the flight plan (e.g., altitude, speed, or heading clearance request)." Note a skilled practitioner would recognize that altitude, speed, and heading of the aircraft comes from a sensor system.); 
And a processor of a system for reducing controller-pilot data link (CPDLC) rejection ratio, the processor operationally coupled to the navigation system and sensor system and configured to: display a CPDLC window on a display system (Judd: [0012], [0014] and [0026] "Implementation of system 10 allows the flight crew to take advantage of the flight path deviation sooner and reduces the flight crew's "heads-down" time/effort [reduce CPDLC rejection ratio] in having to create the clearance.”  Also, "The interfaces 50 communicatively couple the processor 40 to at least one flight-plan-relevant source represented generally by the numeral 76."  Also, "At block 308, the CPDLC application 70 prompts the user for approval or rejection of the clearance request to deviate from the flight plan. In one implementation of this embodiment, the CPDLC application 70 sends a signal to the interface unit 80 so the clearance request is displayed on the screen 81 [CPDLC window on display system] to visually indicate the prompt to the user. The user input interface 85 receives approval input or rejection input from the user in response to the visual prompt to the user. The displayed text message may be something generic, such as, "FLIGHT PLAN DEVIATION REQUESTED." The displayed text message may be something specific, such as, "REQUEST TO CHANGE FLIGHT PLAN BY ASCENDING TO 30000 FEET FROM 25000 FEET IN FIVE MINUTES AT 08:30 GMT FOR TEN MINUTES BEFORE RETURNING TO 25000 FEET.""); 
Receive a tentative CPDLC request (Judd: [0009] "System 10 automatically creates a datalink clearance request to prompt the flight crew to review the potential clearance request. The pilot reviews the preconfigured clearance request message [receive tentative CPDLC request] and decides whether or not to send it to the air traffic controller at the ground control 30. Thus, the pilot does not need to detect a need for flight path revision and create a request.");
Receive traffic data from an external traffic data source (Judd: [0009] and [0022] "System 10 in the airplane 20 receives input from at least one flight-plan-relevant source, such as a traffic-alert and collision avoidance system (TCAS), and determines an improved flight route based on the received input."  Also, "The flight management computer 74 monitors for more efficient routes, altitudes, etc. The TCAS 72 monitors for potential traffic conflicts or traffic congestion [receive traffic data].");
	And process the navigation data, traffic data, and tentative CPDLC request with airport features data...  (Judd: [0015] "In one implementation of this embodiment, the processor is a predictive controller/pilot data link communication (CPDLC) clearance processor. The terms "processor 40" and "predictive CPDLC clearance (PCC) processor 40" are used interchangeably herein. In one implementation of this embodiment, the PCC processor 40 is integrated with one or more other processors within the airplane 20 (FIG. 1). The PCC processor 40 processes the inputs [processing navigation data, traffic data] to determine that a clearance should be created, then it inputs the clearance request to the CPDLC application 70. The CPDLC application 70 presents a PCCP message, i.e., pre-formatted clearance request, at the interface unit 80 for the pilot to accept or reject.").
	Judd fails to explicitly teach to process the navigation data, traffic data, and tentative CPDLC request with airport features data to predict whether the tentative CPDLC request will be accepted by air traffic control (ATC); and display a dialogue box based upon the prediction, wherein the displayed dialogue box indicates: accepted and a first amount of time upon predicting that the tentative CPDLC request will be accepted by ATC in the first amount of time; or rejected, an alternative CPDLC request, and a second amount of time upon predicting that the tentative CPDLC request will not be accepted, but the alternative CPDLC request will be accepted in the second amount of time.  
	However, in the same field of endeavor, Shamasundar teaches to process the navigation data, traffic data, and tentative CPDLC request with airport features data to predict whether the tentative CPDLC request will be accepted by air traffic control (ATC); and display a dialogue box based upon the prediction, wherein the displayed dialogue box indicates: accepted and a first amount of time upon predicting that the tentative CPDLC request will be accepted by ATC in the first amount of time; or rejected, an alternative CPDLC request, and a second amount of time upon predicting that the tentative CPDLC request will not be accepted, but the alternative CPDLC request will be accepted in the second amount of time (Shamasundar: [0030], [0033], and [0044] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether tentative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval." Note that situation display can display downlink requests sent to ATC as further explained in [0031].  Also, "One or more alternative predictive requests are also displayed (block 220) [dialogue box indicates predicted acceptance of tentative request] for selection by the pilot to be sent to the ground center. A downlink request is then generated (block 222) by processing unit 110 based on the selection made by the pilot, and the downlink request is sent to the ground center (ATC) for consideration (block 224). An uplink response is then sent back to the aircraft from the ground center (block 226), confirming that the alternative predicted request is safe to execute subject to pilot review or further acceptance check."  Also, "If the pilot pushes a button 516 associated with the alternative predicted requests, then the best available alternative predicted requests based on performance are displayed, along with time to execute and wind related information, so that the pilot can select and build a request. Exemplary alternative predicted requests that can be displayed for selection are shown on screen 512 in FIG. 5C." Note that the alternative predictive requests are generated based on the dynamic data of the aircraft as explained in [0041], and then lists the best available request, based on this data.  Also, note that it would have been an obvious matter of design choice to predict a request in an amount of time, and display the amount of time, since the applicant has not disclosed anything that solve any stated problem or is for any particular purpose and it appears the invention would perform equally well without displaying the time to accept the request. Additionally, note that Shamasundar teaches multiple predictive requests and the corresponding times to execute, which for each request for would an amount of time.  Although, it would also be a design choice to display a prediction of alternative request accepted in an amount of time.).  
Judd and Shamasundar are considered to be analogous to the claim invention because they are in the same field of Controller Pilot Data Link Communications.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Judd to incorporate the teachings of Shamasundar to processes data to display a prediction of an acceptance or rejection of a flight clearance request because it provides the benefit of assisting the pilots to generate clearance request in order to reduce the amount of time and effort required.
31.	Regarding Claim 19, Judd and Shamasundar remains as applied above in Claim 18, and further, Shamasundar teaches the processor is further configured to: upon detecting a user selection of the tentative CPDLC request when it was predicted to be accepted, convert the tentative CPDLC request to a CPDLC request and transmit the CPDLC request to ATC after an elapse of the first amount of time, without further user input (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether tentative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [tentative request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example."). 
32.	Regarding Claim 20, Judd and Shamasundar remains as applied above in Claim 18, and further, Shamasundar teaches the processor is further configured to: upon detecting a user selection of the alternative request, convert the alternative CPDLC request to a CPDLC request and transmit the CPDLC request to ATC after an elapse of the second amount of time without further user input (Shamasundar: [0030] and [0041] "If the uplink constraint is not acceptable, processing unit 110 predicts and generates a suitable downlink request [predict whether alternative request will be accepted] for a new constraint that can be sent to the ATC center by the pilot for approval."  Also, "The pilot can then send an automatic message to the ATC ground center with the current information and a request for a new clearance altitude. For example, control display unit 410 can show the request, such as “AT POWEL REQUEST ALT 230 FL” [request predicted to be accepted] on screen 412, as depicted in FIG. 4C. The information and request can be sent automatically [transmitting request without further user input], or the pilot can take action on it, before sending by pushing button 414 next to the “SEND” command on screen 412. The ground center is then aware that the pilot is asking for a new clearance altitude that depends on the situation and dynamic condition of the flight. After approval from the ground center, the information from the request can be executed, for example." Note that it would have been an obvious matter of design choice to have an alternate request, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would work equally well without an alternative request.  Also note, it would have been obvious to one having ordinary skill in the art at the time of the invention to include alternative requests since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.).  

Prior Art
The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Ballin (US 20130080043 A1)
Hunter (US 20200043351 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663